Citation Nr: 0513303	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946 and from March 1946 to January 1949.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied service 
connection for the cause of the veteran's death and accrued 
benefits.  

The appellant limited the issues on appeal to consideration 
of service connection for the cause of the veteran's death in 
her substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202 
(2004).  For that reason the only issue remaining for 
appellate consideration is that of service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
granted for residuals of a gunshot wound to the left buttock.  

2.  The veteran died on March [redacted], 2001.  

3.  The cause of death was septic shock and pneumonia, the 
antecedent cause was listed as pneumonia, and the underlying 
cause was a stroke.  

4.  Septic shock, pneumonia or any other disorder of the 
lungs, bloodstream or circulatory system were not incurred in 
active military service or during the initial post service 
year.  

5.  A service-connected disability did not cause or 
contribute to the death of the veteran.  




CONCLUSION OF LAW

Service connection for the cause of the death of the veteran 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The appellant filed her claim for VA benefits in August 2001.  
The RO responded and sent her a letter in August 2001 
outlining the provisions of VCAA.  In October 2001, the RO 
sent a letter to the appellant explaining what evidence they 
needed and how she could assist in obtaining records.  They 
explained that VA had requested records on her behalf, but 
that it was still her responsibility to make sure all records 
were submitted.  A statement of the case was issued to the 
veteran in October 2003.  In December 2003, the RO again sent 
a letter to the appellant which outlined VA 's duties under 
the VCAA.  The appellant did not identify any additional 
evidence.  

The claims folder contains the veteran's service medical 
records, the certificate of death, his records of 
hospitalization prior to his death and statements from his 
attending physicians.  The appellant did not want to appear 
at a hearing.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Factual Background and Analysis.  The appellant is seeking 
service connection for the cause of the veteran's death.  
During the veteran's lifetime, service connection was granted 
for residuals of a gunshot wound of left buttock.  

The certificate of death reveals the veteran died on March 
[redacted], 2001.  The immediate causes of death were listed as 
septic shock and pneumonia.  The antecedent cause of death 
was listed as pneumonia and the underlying cause was listed 
as stroke.  The veteran was a patient at Gregorio T. Lluch 
Memorial Hospital at the time of his death.  No autopsy was 
performed.  

Records from Mercy Community Hospital reveal the veteran was 
admitted on March 3, 2001 with a cough and fever of several 
days duration.  In an April 2002 letter his attending 
physician at Mercy wrote that the veteran was a known 
diabetic with poor compliance.  On admission the veteran was 
tachypneic, with no verbal response.  The admitting diagnoses 
were type II diabetes mellitus, rule/out pulmonary 
tuberculosis, multiple infarcts of the brain and decubitus 
ulcers.  An X-ray report revealed impressions of secondary 
Koch's infection, an atheromatous aorta, and minimal 
degenerative changes of the thoracic spine.  The veteran was 
discharged and transferred to Gregorio Lluch Memorial 
Hospital on March 8, 2001.  

Records from Gregorio T. Lluch Memorial Hospital reveal the 
veteran was admitted on March 8, 2001.  The veteran expired 
there on March [redacted], 2001.  The final diagnoses were septic 
shock, acute respiratory failure and pneumonia.  

The Board first considered whether a respiratory disorder, 
infection of the bloodstream or cardiovascular system was 
incurred in service.  At service physical examination in 
February 1946, no disorder of the lungs or cardiovascular 
system was found and chest X-rays were normal.  Service 
medical records dated "Oct. 6" with no year indicated the 
veteran had painful breathing.  Examination of his chest 
revealed it was normal.  The January 1949 service separation 
examination indicated the lungs and cardiovascular system 
were normal and a chest X-ray was also normal.  Sugar was 
negative.  In the remarks section, the physician stated there 
were no physical defects.  There were no references to any 
disorder of the bloodstream.  

The only reference to any disorder was the one entry of 
"painful chest" which was found to be normal on 
examination.  In addition, no abnormality of the lungs was 
found at service separation in January 1949.  More than fifty 
years elapsed between the veteran's separation from the 
service and his death.  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service when considering a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330 
(2000).  The Board carefully considered whether the claim 
should be referred for a medical opinion.  In this instance 
there were no findings of any pathology in service.  The 
reference was only to a symptom "painful chest" and no 
disorder of the lungs was found at service separation.  Based 
on the evidence of record, there would be no basis for a 
medical opinion other than mere speculation.  38 C.F.R. 
§ 3.159(c)(4)(2004).  There is no basis for a finding that 
service connection should be granted for any disorder of the 
lungs or infection of the bloodstream.  

There is no evidence in the claims folder which provides a 
nexus between the veteran's service-connected residuals of a 
gunshot wound to the left leg and his death.  The regulations 
specifically instruct that service-connected disabilities 
that do not materially affect a vital organ would not be held 
to have contributed to death primarily due to unrelated 
disability.  The regulation also distinguishes service-
connected disabilities which involve muscular or skeletal 
functions.  38 C.F.R. § 3.312(c)(2)(2004).  See Wray v. 
Brown, 7 Vet. App. 488 (1995).  

The Board has concluded the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


